Name: Commission Regulation (EC) No 1130/2002 of 27 June 2002 fixing, for the 2001/02 marketing year, the actual production of unginned cotton in Spain and Portugal and the amount by which the guide price is to be reduced as a result
 Type: Regulation
 Subject Matter: prices;  plant product;  Europe;  production;  marketing
 Date Published: nan

 Avis juridique important|32002R1130Commission Regulation (EC) No 1130/2002 of 27 June 2002 fixing, for the 2001/02 marketing year, the actual production of unginned cotton in Spain and Portugal and the amount by which the guide price is to be reduced as a result Official Journal L 169 , 28/06/2002 P. 0023 - 0023Commission Regulation (EC) No 1130/2002of 27 June 2002fixing, for the 2001/02 marketing year, the actual production of unginned cotton in Spain and Portugal and the amount by which the guide price is to be reduced as a resultTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1050/2001(1),Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton(2), and in particular Article 19(2) thereof,Whereas:(1) Article 16(3) of Commission Regulation (EC) No 1591/2001 of 2 August 2001 laying down detailed rules for applying the cotton aid scheme(3) provides that actual production in each marketing year is to be established before 15 June of that year.(2) The third indent of Article 19(2) of Regulation (EC) No 1051/2001 provides that actual production is fixed taking account in particular of the quantities on which aid has been applied for.(3) Consequently, for the 2001/02 marketing year actual production in Spain is fixed at 336984 tonnes and in Portugal at 612 tonnes. As a result of problems in applying the cotton production aid scheme in Greece in the first marketing year following the entry into force of Regulation (EC) No 1051/2001, the information required to assess actual production in Greece is not yet fully available. Until that information becomes available and has been analysed, actual production of unginned cotton in Greece and the resultant reduction in the guide price should therefore not be fixed.(4) Article 7(2) of Regulation (EEC) No 1051/2001 stipulates that, if actual production in Spain and Greece exceeds 1031000 tonnes, the guide price referred to in Article 3(1) of that Regulation is to be reduced in each Member State where production exceeds its guaranteed national quantity (GNQ). Such reduction is calculated differently depending on whether the GNQ is exceeded both in Greece and Spain or only in one of those Member States.(5) In the 2001/02 marketing year there is an overshoot of the guaranteed national quantity in Spain, as there certainly will be in Greece based on the information already available. Moreover, actual production in Spain is at a level below that of its guaranteed national quantity increased by 113000 tonnes. As a result, in accordance with the first subparagraph of Article 7(4) of Regulation (EC) No 1051/2001, the reduction in the guide price in Spain is 50 % of the rate of overshoot referred to in paragraph 3 of that Article. This reduction is therefore fixed at the level indicated below.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres,HAS ADOPTED THIS REGULATION:Article 11. For the 2001/02 marketing year, actual production of unginned cotton is fixed at 336984 tonnes for Spain and 612 tonnes for Portugal.2. The amount by which the guide price is to be reduced for the 2001/02 marketing year is fixed at EUR 18,815/100 kg for Spain.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 1.(2) OJ L 148, 1.6.2001, p. 3.(3) OJ L 210, 3.8.2001, p. 10.